Citation Nr: 0428605	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an effective date earlier than August 31, 
1998 for the grant of service connection for gastroparesis 
and intestinal dysmotility disorder secondary to service-
connected diabetes mellitus.

2. Entitlement to an effective date earlier than August 31, 
1998 for the grant of entitlement to a 60 percent disability 
rating for service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1986.

In a December 1986 rating decision, the veteran was granted 
service connection for diabetes mellitus.  A 20 percent 
disability rating was assigned.  In November 1996, the 
assigned disability rating was increased to 40 percent, 
effective December 2, 1994.  In August 1999, service 
connection was granted for gastroparesis and intestinal 
dysmotility disorder as secondary to the service-connected 
diabetes.  
A 10 percent disability rating was assigned, effective 
October 6, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that decision, the RO assigned a 60 
percent disability rating for the veteran's service-connected 
diabetes mellitus and a 30 percent rating for the service-
connected gastroparesis and intestinal dysmotility; both 
effective August 31, 1998.  The veteran subsequently 
disagreed with the assigned effective date.  Due to the 
veteran's relocation to Michigan, original jurisdiction over 
the veteran's claims folder was transferred from the RO in 
Buffalo, New York to the RO in Detroit, Michigan.

In March 2001, the veteran canceled his request to 
participate in a personal hearing before a Veterans Law 
Judge.  He has not requested that the RO reschedule the 
hearing.  Therefore, the veteran's hearing request is deemed 
withdrawn. 
See 38 C.F.R. § 20.704(e)(2000).

In June 2001, the Board remanded this case to the Detroit RO 
so that medical records pertaining to hospitalization and 
treatment of the veteran's disabilities in 1997 could be 
obtained.  Additional medical evidence was added to the 
record, and in March 2004 the Detroit RO issued a 
Supplemental Statement of the case which continued the 
previously assigned date of August 31, 1998 as the effective 
date of the 60 percent rating for diabetes mellitus and the 
effective date of service connection for the service-
connected gastrointestinal disability.  The case has been 
returned to the Board for further appellate action.
FINDINGS OF FACT

1.  Gastroparesis was identified on VA examination on August 
31, 1998.

2.  The veteran filed a claim of entitlement to service 
connection for gastroparesis with intestinal dysmotility on 
October 6, 1998. 

3.  In August 1999, service connection was granted for 
gastroparesis with intestinal dysmotility; an effective date 
of August 31, 1998 was subsequently assigned for service 
connection and the award of a 30 percent disability rating.

4.  On December 2, 1994, the veteran filed a claim of 
entitlement to an increased disability rating for his 
service-connected diabetes, then rated as 20 percent 
disabling.  The claim was denied, and the veteran perfected 
an appeal as to that issue.

5.  A VA eye examination dated January 23, 1996 identified 
early diabetic retinopathy.

6.  In a January 2000 VA rating decision, a 60 percent 
disability rating was assigned for diabetes mellitus, 
effective as of the August 31, 1998 VA examination. 


CONCLUSIONS OF LAW

1.  August 31, 1998 was properly assigned as the effective 
date for service connection for gastroparesis with 
gastrointestinal dysmotility.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2003).

2.  The proper effective date for the assignment of a 60 
percent disability rating for service-connected diabetes 
mellitus is January 23, 1996.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
currently assigned August 31, 1998 for the assignment of a 60 
percent rating for diabetes mellitus and for service 
connection for gastroparesis and intestinal dysmotility 
disorder secondary to service-connected diabetes mellitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  
To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  Crucially, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated July 16, 2001.  
This letter advised the veteran of the provisions relating to 
the VCAA, to include specifically advising him of the medical 
evidence which was needed.  In essence, the RO informed the 
veteran that he was to obtain certain specified private 
medical records and that the RO would attempt to obtain 
certain VA medical records.  In response, the veteran 
submitted the requested private medical records in July 2001.     

In a recent decision, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial VA decision on a 
claim for benefits.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004). In this case, although a VCAA notice letter was 
not sent to the veteran prior to the first adjudication of 
the veteran's earlier effective date claims, such a situation 
was a legal impossibility because the initial adjudication as 
to effective dates in January 2000 pre-dated the enactment of 
the VCAA in November 2000.  As was noted by the Board in the 
Introduction, these claims were readjudicated and a SSOC was 
provided to the veteran following VCAA notice.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to the 
VA notice.  He in fact has done so.  Therefore, the Board 
concludes that to decide the appeal would not be prejudicial 
to the veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

The Board's June 2001 remand identified certain medical 
records which may have a bearing on this appeal, including 
private and VA hospital records.  The veteran submitted the 
private records; the RO attempted on several occasions to 
locate all relevant records from the VA Medical Center in 
Syracuse, New York.  In addition, the RO attempted to obtain 
Social Security Administration (SSA) records, but was 
informed by SSA that none were available.  It appears that 
all available records which are pertinent to this appeal have 
been obtained, and that further efforts to secure additional 
evidence would be fruitless. 

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  At his request, a  Travel Board 
hearing was scheduled to be held on March 19, 2001.  The 
veteran withdrew his hearing request, however, and he has not 
since indicated that he desires a personal hearing.  Both he 
and his accredited representative have submitted argument in 
connection with this appeal.   

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Effective dates

The effective date of an award of disability compensation 
based on an original claim for service connection shall be 
the day following the date of discharge or release from 
active service if the application for such benefits is 
received within one year of such date; otherwise, the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2003); see also McGrath v. Gober, 14 
Vet. App. 28 (2000) [Board must determine when the service-
connected disability manifested itself under all of the 
"facts found"].

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof. Otherwise, it is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2003).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2003).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  See 38 C.F.R. § 3.155 (2003).

In addition, under certain circumstances, a report of 
examination or hospitalization may be accepted as an informal 
claim for increased benefits or to reopen, if the report 
relates to the disability which may establish entitlement.  
38 C.F.R. § 3.157 (2003).

Factual Background

In a December 1986 rating decision, the veteran was granted 
service connection for diabetes mellitus.  A 20 percent 
disability rating was assigned.  In a communication which was 
received by VA on December 2, 1994, the veteran requested a 
"revaluation of VA disability rating".

In a September 1995 rating decision, the Buffalo RO confirmed 
and continued the previously assigned 20 percent rating for 
the veteran's service-connected diabetes mellitus.  The 
veteran disagreed with that decision, the Buffalo RO issued a 
Statement of the Case in October 1995, and the veteran 
perfected an appeal by filing a VA Form 9 in December 1995.  
In November 1996, the Buffalo RO increased the assigned 
disability rating to 40 percent, effective from December 2, 
1994.  A SSOC was issued to the veteran.  For reasons which 
are not clear on the record, the case was not forwarded to 
the Board.  

Of record is the report of an August 31, 1998 VA physical 
examination of the veteran.  The veteran reported 
experiencing additional symptoms, including gastroparesis.  
In a rating decision dated September 23, 1998, the Buffalo RO 
confirmed and continued the assigned 40 percent rating.  On 
October 6, 1998, the veteran contacted the Buffalo RO, 
disputing the denial of a higher rating for diabetes 
mellitus.  The veteran also referred to the gastroparesis.  
The RO interpreted the veteran's communication as a Notice of 
Disagreement as to the September 1998 denial of an increased 
rating and issued a SOC dated October 23, 1998.  On the same 
date, recognizing the claim for service connection for 
gastroparesis, the RO requested additional information from 
the veteran.  The RO denied the claim of entitlement to 
service connection for gastroparesis secondary to service 
connected diabetes mellitus in an April 1999 rating decision.

In June 1999, the veteran sent to the RO a "notice of 
appeal" as to the denial of an increased disability rating 
for diabetes mellitus.  That same communication included 
disagreement with the denial of service connection for 
gastroparesis.  In August 1999, service connection for 
gastroparesis was granted an a 10 percent disability rating 
was assigned, effective October 6, 1998.

In September 1999 the veteran testified before a Buffalo RO 
Hearing Officer.  In January 2000, the Hearing Officer issued 
a decision which granted an increased disability rating for 
the veteran's service-connected diabetes mellitus, from 40 
percent to 60 percent, effective August 31, 1998, the date of 
the VA examination, and granted an increased rating and an 
earlier effective date for service connection for the 
gastroparesis, 30 percent, also effective August 31, 1998.  
This appeal followed.  The subsequent procedural history has 
been described in the Introduction above.    

Analysis

The veteran is seeking an effective date earlier than the 
currently assigned August 31, 1998 for the award of service 
connection for the gastroparesis and intestinal dysmotility 
disorder and for the assignment of the 60 percent disability 
rating for diabetes mellitus.  In essence, he contends that 
his service-connected diabetes became worse in 1997, to 
include the onset of the gastrointestinal problems for which 
he was later service connected.  He specifically contends 
that the effective date for both claims should be May 25, 
1997, the date he was hospitalized at a private facility for 
a stomach/intestinal disorder.  The Board will separately 
discuss the two issues. 

1. Entitlement to an effective date earlier than August 31, 
1998 for the grant of service connection for gastroparesis 
and intestinal dysmotility disorder secondary to service-
connected diabetes mellitus.

The currently assigned effective date is August 31, 1998, the 
date of a VA examination in which the veteran referred to his 
gastrointestinal problems.  
The veteran believes that the effective date should be May 
25, 1997, the date he was hospitalized at St. Mary's hospital 
due to vomiting and diarrhea. 

It appears to be undisputed that the veteran's formal claim 
of entitlement to service connection for gastroparesis and 
intestinal motility disorder was received by the Buffalo RO 
on October 6, 1998.   In that communication, he informed the 
RO that he had been diagnosed with gastroparesis which the 
diagnosing physician indicated was due to his service-
connected diabetes.

As discussed above, the effective date of service connection 
is ordinarily the date of claim.  See 38 C.F.R. § 3.400.  The 
Board has carefully reviewed the record in order to determine 
whether an earlier claim, formal or informal, for service 
connection for gastroparesis exists.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
prior to October 1998 the veteran did not submit any claim, 
either formal or informal, for service connection for a 
gastrointestinal disability. The veteran does not appear to 
contend that he filed a specific claim for service connection 
for gastroparesis prior to October 6, 1998, instead relying 
on the St. Mary's Hospital record dated May 25, 1997.

Under the provisions of 38 C.F.R. § 3.157, the date of a VA 
hospitalization or examination may be accepted as an informal 
claim for benefits, provided that a formal claim is filed 
within a year after such date.  See 38 C.F.R. § 3.157(b)(1).  
This scenario occurred in this case.  The veteran's formal 
claim of entitlement to service connection was received on 
October 6, 1998, and that was the effective date which was 
initially assigned.  However, the RO Hearing Officer found 
that the VA examination report of August 31, 1998 constituted 
an informal claim under section 3.157.  Since the August 1998 
VA examination report was dated and received within a year 
prior to receipt of the formal claim in October 1998, it 
provided a basis to assign an effective date of August 31, 
1998.  

The veteran in essence contends that the private hospital 
record dated May 25, 1997 should similarly be construed as an 
informal claim for service connection.  However that report, 
although undoubtedly identifying gastrointestinal problems, 
does not fit within the limits of 38 C.F.R. § 3.157 because 
it was dated over a year prior to October 6, 1998 and because 
it was not received until September 1999, well after the 
filing of the veteran's formal claim for service connection.  
In any event, the claim involved here is not a claim for an 
increase or to reopen a previously-denied claim but rather an 
initial claim of entitlement to service connection.  
The May 1977 St. Mary's hospital report therefore cannot be 
deemed to be an informal claim under the provisions of 
38 C.F.R. § 3.157.    

The Board has reviewed the record and has not identified any 
medical evidence which refers to the gastrointestinal 
condition received prior to October 6, 1998, with the 
exception of the August 31, 1998 VA examination report.

The Board wishes to make it clear that it does not dispute 
that the onset of the veteran's gastrointestinal problems 
appears to have been in 1997.  However, 
as discussed above the assignment of an effective date is 
dependent upon when a claim is filed, not when the disability 
began.  

In short, for the reasons and bases expressed above the Board 
concludes that an effective date may not granted earlier than 
the currently assigned August 31, 1998 for service connection 
for gastroparesis and intestinal dysmotility.  The benefit 
sought on appeal is accordingly denied. 

2. Entitlement to an effective date earlier than August 31, 
1998 for the grant of entitlement to a 60 percent disability 
rating for service-connected diabetes mellitus.

Rating criteria - diabetes mellitus

Effective June 6, 1996, there was a change in the schedular 
criteria used to rate service-connected diabetes mellitus. 
See 61 Fed. Reg. 20440 (1996).

Prior to June 6, 1996, diabetes mellitus was evaluated as 
follows.  A 10 percent disability rating is warranted if the 
disorder is mild in degree and can be controlled by diet 
without insulin, and is without impairment of health or vigor 
or limitation of activity.  A 20 percent rating is warranted 
if the disorder is moderate in degree with moderate insulin 
or oral hypoglycemic agent dosage and without impairment of 
health or vigor or limitation of activity.  Assignment of a 
40 percent disability evaluation, the next higher evaluation 
in this case, requires a showing that diabetes mellitus is 
moderately severe, requiring large insulin dosage, restricted 
diet, and careful regulation of activities.  A 60 percent 
evaluation requires that this disorder be severe, with 
episodes of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
100 percent evaluation contemplates pronounced disability 
which is uncontrolled; that is, with repeated episodes of 
ketoacidosis or hypoglycemic reactions, restricted diet and 
regulation of activities, with progressive loss of weight and 
strength, or severe complications.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995).

Under the revised criteria, a 10 percent rating is assigned 
when diabetes mellitus is manageable by a restricted diet 
only.  Assignment of a 20 percent rating requires that 
diabetes mellitus is manageable with insulin and a restricted 
diet or oral hypoglycemic agent and a restricted diet.  A 40 
percent rating requires manageability with insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating requires manageability with insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Assignment of a 100 percent rating 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).

As discussed in the law and regulations section, the 
assignment of an effective date hinges on two factors: the 
date of receipt of the claim and the date entitlement arose.  
In the case of an increased rating claim such as this, as 
explained above the date entitlement arose may be the date it 
became factually ascertainable that an increase in disability 
occurred, if such was within one year before the date the 
claim was filed.  See 38 C.F.R. § 3.400(o) (2003).  The Board 
will address these matters in turn.

Date of claim

As discussed above, the Board's starting point is to 
determine when the veteran's claim of entitlement to an 
increased rating for diabetes mellitus was filed.

The procedural history, as described by the Board in the 
factual background section above, demonstrates that the 
veteran was assigned a 20 percent rating for diabetes 
mellitus in an unappealed December 1986 rating decision.  On 
December 2, 1994, the veteran filed a claim for an increased 
rating.  The RO denied that claim and the veteran perfected 
an appeal.  Although the RO raised the disability rating to 
40 percent in November 1996, this did not abrogate the 
appeal.  In his December 1995 substantive appeal, the veteran 
asked for "at least" a 40 percent rating and "possibly a 
60% rating".  See also AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].    

For reasons which are not evidenced in the record the RO did 
not forward the veteran's appeal to the Board for 
adjudication, after it issued the November 1996 SSOC, as it 
should have.  Subsequently, the RO, the veteran and the 
veteran's representative all evidently believed that that the 
September 1998 denial of a disability rating in excess of 
40 percent for diabetes mellitus constituted the beginning of 
a new appeal as to the issue of an increased  rating.  The 
Board disagrees.  It is clear from the procedural history 
that the veteran's December 2, 1994 claim for an increased 
rating was not finally resolved until the grant of the 
60 percent rating in January 2000.  Thus, the claim remained 
open from December 2, 1994 and that is the date of the 
increased rating claim.  

Date entitlement arose

The next step in the Board's analysis is to determine when 
entitlement arose, that is when it became factually 
ascertainable that an increase in disability occurred.  As 
discussed above, under 38 C.F.R. § 3.400(o) this may be up to 
one year before the date of filing the claim, in this case 
potentially back to December 2, 1993.  

It is the Board's responsibility to determine when it was 
factually ascertainable that an increase in disability took 
place.  The Board observes in passing that the Court has held 
that the term "increase" as used under 38 U.S.C.A. § 
5110(b)(2) means an increase to the next disability level; 
hence, "any ascertainable" increase, no matter how marginal, 
will not suffice to establish an earlier effective date under 
section 5110(b)(2).  See Hazan v. Gober, 10 Vet. App. 511, 
519-20 (1997).
In Hazan, the Court held that 38 U.S.C. § 5110(b)(2) requires 
review of all the evidence of record, regardless of date of 
receipt, as to the disability in order to ascertain the 
earliest possible effective date.  See Hazan, 10 Vet. App. at 
517-18; see also Swanson v. West, 12 Vet. App. 442, 447-48 
(1999).

The specific rating criteria have been discussed above.  For 
the period in question, the following disability ratings are 
currently assigned:

before December 2, 1994       			20 percent
December 2, 1994 to August 31, 1998          	40 percent  
August 31, 1998 to present  			60 percent

There is no pertinent medical evidence for a number of years 
before December 2, 1993, and none between December 3, 1993 
and December 3, 1994.  In his December 2, 1994 claim, the 
veteran, while stating that his diabetes was "not 
terrible", indicated that his endurance has declined in the 
eight years since service connection had been granted and 
that his daily insulin requirements had doubled during that 
period.   However, there was then of record no medical 
evidence which demonstrated any specific increase in 
pathology.  Accordingly, there is no basis to assign a 
disability rating higher than 20 percent for the year before 
the veteran's December 2, 1994 increased rating claim, 
because it is not factually ascertainable that such increase 
took place. 

This leaves the Board with the task of reviewing the evidence 
to determine whether and when it is factually ascertainable 
that symptomatology consistent with a 60 percent rating 
existed during the period from December 2, 1994 to August 31, 
1998; a 40 percent rating is currently assigned for that 
period. 

The first pertinent medical evidence is a report of VA 
compensation and pension physical examinations dated January 
23, 1996 (eye examination); February 3, 1996 (urology 
examination); and April 27, 1996 (neurological examination).  
The eye examiner gave an impression of early background 
diabetic retinopathy; the urology examiner indicated that the 
veteran was "an otherwise healthy 37 year old insulin 
dependent diabetic" "who may be showing the very initial 
stages of a decompensation of the bladder from his diabetes, 
however, this is not clear . . . ."  
The neurological examiner identified "very mild diabetic 
peripheral neuropathy, mostly affecting the lower 
extremity."

Under the schedular criteria in effect prior to June 6, 1996, 
a 60 percent disability rating is assigned for diabetes with 
"mild complications, such as . . . beginning diabetic ocular 
disturbances."  This appears to be the case here.  The three 
VA examiners in early 1996 all identified mild complications, 
including diabetic peripheral neuropathy and diabetic 
retinopathy.  Based on the VA examination reports, the Board 
finds that it was "factually ascertainable" that an 
increase in disability to the 60 percent level was factually 
ascertainable as of January 23, 1996, the date of the VA eye 
examination which identified early diabetic retinopathy.

In summary, for the reasons and bases expressed above, the 
Board concludes that an earlier effective date, January 23, 
1996, is warranted for a 60 percent rating for the veteran's 
service-connected diabetes.  That date was the first date 
after the veteran's December 2, 1994 claim as of which it was 
factually ascertainable that an increase in disability had 
taken place.  See 38 C.F.R. § 3.400(o) (2003).  The appeal is 
allowed to that extent.









(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than August 31, 1998 
for the grant of service connection for gastroparesis and 
intestinal dysmotility disorder secondary to service-
connected diabetes mellitus is denied.

Entitlement to an effective date of January 23, 1996 for the 
assignment of a 60 percent disability rating for service-
connected diabetes mellitus is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



